UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION

VERSUS

THOMAS A. NELSON, JR. NO.: 10-00099-BA.]-SCR-I
RULING AND ORDER

 

Before the Court is the Motion to Vacate under 28 U.S.C. § 2255 (Doc. 217)
and the Amended Motion to Vacate under 28 U.S.C. § 22551 (Doc. 246) filed by
Petitioner, Thomas A. Nelson, Jr. The United States Eled an Opposition to both
motions. (Docs. 237, 247). An evidentiary hearing on Petitioner’s ineffective
assistance of counsel claim was held on June 28, 2018 and July 19, 2018. For the
following reasons, the Motion to Vacate (Doc. 217) is DEN]ED AS MOOT and the
Amended Motion to Vacate (Doc. 246) is DEN]ED.

I. BACKGROUND

AS part of an elaborate Federal Bureau of Investigation (FBI) investigation,

undercover FBI agents posed as corrupt businessmen while marketing a product

called Cifer 5000, which was touted as an automatic system for cleaning waste

 

1 The Amended Motion was fled by Petitioner’s retained counsel, and it features both Grounds
contained in the original pro se motion. (See Docs. 21'?, 246). However, the amended motion seeks to
advance the “cause and prejudice” principle of law for procedurally defaulted claims, and it withdraws
Petitioner’s ineffective assistance of counsel claim against one of the attorneys who previously
represented Petitioner. (Doc. 246).

containers United States 1). Nelson, 732 F.3d 504, 509-12 (5th Cir. 2013). Throughout
the investigation, Petitioner, the former Mayor of the City of New Roads, Louisiana,
inter alia, accepted $20,000 in cash, proposed a kickback scheme to receive ten
percent of the profits from the venture, and bragged about using his public office as
mayor for personal benefits Id. He also provided an official letter to the United States
Environmental Protection Agency (EPA) in support of a multi-million-dollar grant
request, as well as an investor letter to a “private investment group” in support of
Cifer 5000. Id. at 511. Furthermore, Petitioner, inter alia, facilitated the passage of
a resolution by the Louisiana State Legislature supporting the waste cleaning
containers, and drafted a city ordinance benefiting Cifer 5000 by requiring sanitation
of garbage cans in New Roads. Id.

On or about June 29, 2010, Petitioner, then represented by Attorney Mary
Olive Pierson and Attorney Fred Crifasi, entered into a plea agreement in which he
agreed to plead guilty to a Bill of Information charging bribery involving an entity
receiving federal funds, in violation of 18 U.S.C. § 666(a)(1)(B). (Doc. 216-1). The plea
agreement contained a stipulated factual basis and it provided that, if Petitioner
failed to plead guilty, any information provided by Petitioner, including the stipulated
factual basis, could be used against him in any prosecution. (Id. at 1111 10, 6). The plea
agreement also contained a provision stipulating that the gross proceeds of
Petitioner’s offense would total $22,053, which would be “the figure used for purposes

of the [United States Sentencing Guidelines,] U.S.S.G. § 2C1.1(b)(2).” (Id. at 1111 11,

13). On July 1, 2010, a Bi]l of lnformation charging Petitioner as contemplated in the
plea agreement was flled. (See Criminal Number 10-92, Doc. 1).

On July 2, 2010, Petitioner, through Attorney Page Pate, Petitioner’s then-
newly acquired counsel, notified the United States that he no longer intended to plead
guilty. (Doc. 66 at 1| 2). Petit;ioner subsequently appeared in court and notified the
Court that, upon reconsideration, he had decided to not plead guilty and instead,
intended to proceed to trial. (Id.). Thereafter, the United States was granted
permission to introduce the factual stipulation agreed to by Petitioner, but not the
plea agreement itself, during its case-in-chief at trial. (Docs. 66, 80).

On August 18, 2010, Petitioner was charged by superseding indictment with
violating the Racketeering Iniluenced and Corrupt Organizations Act (“RICO”), 18
U.S.C. § 1962(c) (Count One);2 Honest Services Wire Fraud, in violation of 18 U.S.C.

§§ 1343 and 1346 (Count flwo);3 Use of Interstate Facility in Aid of Racketeering, in

 

2 The “Means and Methods” allegations of the RlCO count alleged numerous actions taken or agreed
to by Petitioner in his capacity as Mayor in exchange for cash and other things of value, including
agreeing to obtain a city contract, submission of the EPA letter, submission of the investor letter,
promotion of the proposed city ordinance, facilitation of the state resolution, and use of the City’s robo
call service for the benefit of the Cifer 5000 Businesspeople. (Doc. 30 at pp. 2-4). The indictment
charged two louisiana state bribery offenses (La. R.S. 14:118) as racketeering acts, which included
acceptance of multiple $5000 payments from the Cifer Businesspeople. (Id. at pp. 5_6).

3 The wire fraud count incorporated the “Means and Methods” allegations of the RICO count and
charged that Petitioner engaged in a scheme to “obtain cash and other things of value from the Cifer
[B]usinesspeople in exchange for using his position as Mayor to promote and to obtain money for the
Cifer 5000.” (Id. at pp. 6~7). lt alleged that Petitioner used an interstate wire communication to
execute the scheme by transmitth an email regarding the use of the City’s robo call service. (Id.).

violation of 18 U.S.C. 1952 (Counts Three - Six or “phone counts”);4 and Making False
Statements to the FBI, in violation of 18 U.S.C. § 1001 (Count Seven).5 (Doc. 30).

On June 22, 2011, after a jury trial, Petitioner was convicted on all counts; and
on January 17, 2012, he was sentenced. (Docs. 112, 137). Thereafter, Petitioner
appealed his conviction and sentence to the United States Court of Appeals for the
Fifth Circuit. Nelson, 732 F.3d 504 (affirming Nelson’s conviction, but ordering the
Court to recalculate the sentence). Subsequently, Petitioner was resentenced on
March 14, 2014 to a term of imprisonment of 120 months. (Doc. 194). On the second
appeal, the Fifth Circuit affirmed the new sentence. United States U. Nelson, 631 F.
App’X 237 (5th Cir. 2016), cert. denied, 137 S. Ct. 172 (2016).

Petitioner Eled a Motion to Vacate under 28 U.S.C. § 2255 on November 21,
2016. (Doc. 217). He amended his Motion to Vacate on June 6, 2018. (Doc. 246).
Petitioner asserts three grounds for vacating his conviction. Two of them are based
on the Supreme Court’s 2016 decision in McDonnell v. United Sto:tes. 136 S.Ct. 2355,
2872 (2016). First, he argues that the Court erroneously defined “official act” when it
instructed the jury on the elements of bribery. (Doc. 217-1 at p. 8). Petitioner argues

that his failure to raise this argument on appeal is excused by McDonnell, which was

 

4 The four phone counts charged that Petitioner used a telephone to promote bribery offenses in
violation of Lou.isiana law. (Id. at pp. 7-9). Each of the phone counts related to one of the four $5000
cash payments Petitioner received from the Cifer Businesspeople. (ld.).

5 During Petitioner’s interview with the FBI, he falsely stated that no person or business seeking to
do business in New Roads had attempted to bribe him, that he had not received cash from any person
or business seeking to do business in New Roads, and that his only sources of income were his salary
as mayor and his wife’s salary. (ld. at p. 10).

decided after Petitioner’s appeal. Second, Petitioner argues that given McDonnell’s
narrowing of what constitutes bribery, he is “actually innocent” of the bribery-based
charges. (ld. at p. 5). Third, Petitioner asserts that Mr. Pate provided ineffective
assistance of counsel and alleges that but for Mr. Pate’s faulty advice, Petitioner
would have pleaded guilty to the charge contained in the Bill of lnformation and
would have received a lesser sentence. (Id. at pp. 4-5).
II. LEGAL STANDARD

Section 2255 provides that a federal prisoner serving a court-imposed sentence
may move the court to vacate, set aside or correct his sentence. 28 U.S.C. § 2255(a)
(2012). Only a narrow set of claims are cognizable on a § 2255 motion The statute
identifies four grounds on which a motion may be made: (1) the sentence was imposed
in violation of the Constitution or laws of the United States; (2) the court was without
jurisdiction to impose the sentence; (3) the sentence exceeds the statutory maximum
sentence; or (4) the sentence is “otherwise subject to collateral attack.” Id.
IIl. DISCUSSION

A. McDonnell v. United States

Petitioner argues that his conviction should be vacated based on the Supreme
Court's 2016 decision in McDonnell v. United States, which limited the scope of
criminal liability for federal bribery offenses by narrowing the definition of “official

act” within the meaning of 18 U.S.C. §201.6 McDon.nell, 136 S.Ct. 2355 at 2372.

 

6 Under 18 U.S.C. § 201, a public official who receives or agrees to receive anything of value in return
for being influenced in the performance of any “ofEicial act” faces criminal liability.

Petitioner makes two arguments based on McDonnell. First, Petitioner argues that
the Court’s jury instructions during Petitioner’s trial were too broad and
incorporated conduct that was not in fact criminal under 18 U.S.C. § 201 (Doc. 246-
1 at p. 6). Petitioner asserts that his failure to raise this argument on appeal, which
would ordinarily result in a procedural default, is excused by McDonnell, which was
decided after Petitioner’s appeal (Id.). Second, Petitioner argues that he did not
engage in activity that falls under the deEnition of “official act” as outlined by
McDon.nelZ and as such, he is “actually innocent” of the federal bribery charges.
(Doc. 217-1 at p. 5). The Court addresses each of these arguments in turn.

1. Improper Jury Instructions

Petitioner argues that the Court’s jury instructions were improper because
they incorporated conduct that was not criminal in light of the McDonneli ruling.
Petitioner did not raise this argument on direct appeal A claim that has not been
raised on direct appeal is considered procedurally defaulted and will not be
considered on collateral review unless Petitioner can show (1) cause for his failure
to previously raise the issue and (2) actual prejudice resulting from the alleged
error. United States v. Fracly, 456 U.S. 152, 167-168 (1982) (citing Davis v. United
Sto,tes, 411 U.S. 536, (1976)). “Cause” exists where a constitutional claim is so novel
that its legal basis is not reasonably available to counsel. Reeol u. Ross, 468 U.S. 1,

16 (1984). Petitioner argues that the McDonnelI decision, which was decided after

 

Petitioner’s trial and appeal, was so novel that its legal basis was not reasonably
available to trial counsel. (Doc. 246 at p. 2).

ln McDonnell, the Supreme Court held that an “ofiicial act” consists of two
components. First, the Government must identify a “question, matter, cause, suit,
proceeding or controversy" that “may at any time be pending” or “may by law be
brought” before a government official Id. at 2368. A “question” or “matter” must
involve a “formal exercise of governmental power that is similar to a cause, suit,
proceeding, or controversy" but that does not necessarily fall into one of those
prescribed categories ld. at 2369. Furthermore, a “question” or “matter” must be
something relatively circumscribed - the kind of thing that can be put on an
agenda, tracked for progress, and then checked off as complete Id. Second, the
government must prove that the public official made a decision or took an action on
that question, matter, cause, suit proceeding, or controversy, or agreed to do so. Id.
The Court held that “merely setting up a meeting, hosting an event, or calling
another ofiicial” does not qualify as such a decision or action Id. at 2359.

Petitioner argues that the Court’s jury instructions were improper in light of
McDonnell in two respects. First, Petitioner argues that the instructions did not
adequately explain to the jury how to identify a “question, matter, cause, suit,
proceeding or controversy.” Petitioner asserts that the Court did not instruct the
jury that it had to identify a question or matter involving a “formal exercise of
governmental power.” (Doc. 217-1 at p. 8). The Court instead held that “ofiicial

acts” include “decisions or actions generally expected of the public ofticial.” (Doc.

160 at p. 118). Second, Petitioner argues that the Court failed to convey to the jury
that it had to find that Petitioner made a decision or took an action on an identified
question or matter (Doc. 217-1 at p. 9). The Court instructed that “oflicial action”
includes the “exercise of both formal official influence such as a legislative vote on
legislation” or “informal official influence such as a legislator’s behind the scenes
influence on other public officials” (Doc. 160 at p. 118).

Without deciding whether the Court’s jury instructions were in fact improper,
the Court concludes that the McDonnell decision was not so novel that it constitutes
cause for Petitioner’s procedural default. "` A claim is novel when it was not
reasonably available at the time of petitioner’s direct appeal. Reecl v. Ross, 468 U.S.
1, 14 (1984). An argument is reasonably available when counsel would have known
of the issue and could advise whether a client’ interest would be best served by
making the argument or not. Id. in Bousley, the Supreme Court clarified the term
“reasonable availability" by holding that where “the Federal reporters are replete
with cases” involving challenges to the law identical to the Petitioner’s, Petitioner’s
claim is not novel. Bou,sley v. United States, 523 U.S. 614, 622 (1998).

Petitioner’s challenges to the Court’s jury instructions could have been raised

on appeal because they were reasonably available given the existing case law at the

 

7 The Court notes that some of crimes Petitioner was convicted of, including the RICO count (Count
1) and the use of a telephone in aid of racketeering counts (Counts 3-6), are predicate acts of bribery
in violation of Louisiana state law, rather than federal bribery law, which McDonnell addressed. La.
R..S. 14:118. However, the Louisiana Supreme Court has held that there is no significant difference
between the meaning of “official act” under the federal bribery statute and the meaning of “oonduct
in relation to his position, employment, or duty" under the Louisiana bribery statute. State U. Sm,i£h,
49267 (La. 1968); 212 So.2d 410, 413.

time of appeal. Prior to McDonnell, the Supreme Court itself had already laid the
foundation for narrowing the dennition of “ofi:`lcial act” in United States v. Sun-
Diamond Growers of California. 526 U.S. 398 (1999). ln Sun-Diamond, the
Supreme Court indicated that while numerous activities such as visiting schools
and speaking to constituents about policy might generally be considered “official
acts,” it would be absurd to consider them within the scope of the anti-bribery
statute. Id. This language parallels McDonnell’ s holding that a public official must
take action on a question or matter that involves something more than merely
setting up a meeting, hosting an event, or calling another oilicial does not qualify as
such a decision or action

Several lower courts further expounded on Sun-Dio;mond’s limitation. ln
Valdes v. United States, the Court of Appeals for the District of Columbia Circuit
held that “question” and “matter” refer to a class of questions or matters whose
answer or disposition is determined by the government Voldes v. United Stotes,
475 F.Bd 1319, 1324 (D.C. Cir. 2007). The D.C. Circuit continued by giving
examples, such as “should a person be prosecuted” or “what Erm should supply
submarines for the Navy?” This language is akin to requiring that an official act
involve a formal exercise a governmental power and something relatively
circumscribed, as the Supreme Court decided in McDonnell. Accordingly, because
the Supreme Court’s decision in McDonnell does not excuse Petitioner’s procedural
default, he is barred from challenging the Court’s jury instructions in his Motion to

Vacate.

2. Actual Innocence

Petitioner also asserts that given McDonnell’s clarification of the term
“official act,” he is actually innocent of the crimes with which he is charged, all of
which are based on bribery. (Doc. 217-1). Regardless of whether a petitioner has
raised a claim on direct appeal, a petitioner’s conviction may be vacated if he can
prove actual innocence. Bousley U. United States, 523 U.S. 614, 623 (1998). To
establish actual innocence, a petitioner must demonstrate that “in light of all the
evidence, it is more likely than not that no reasonable juror would have
convicted him.” ld. The Supreme Court has repeatedly emphasized that this
exception is limited to “extraordinary” cases involving a manifest miscarriage of
justice. See, e.g., Smith o. Murray, 477 U.S. 527, 537 (1986); Murray 1). Carrier,
477 U.S. 478, 496 (1986).

Given the evidence presented at trial, the Court is unable to conclude that
it is more likely than not that no reasonable juror would have convicted
Petitioner. The Court applies the McDonnell dennition of “official act” to
Petitioner’s case. As stated previously, it consists of two components The Court
addresses each of these in turn.

First, an “offlcial act” must involve a formal exercise of governmental
power that is similar in nature to a cause, suit, proceeding or controversy.
McDonneZl at 2369. A typical meeting, call, or event arranged by a public official is

not of the “same stripe" as a lawsuit before a court. Id. at 2359-59. l'lowever, certain

10

decisions do qualify as “ofEcial acts,” including whether a state commission will
allocate money to a particular cause, whether a state’s health insurance plan will
cover a particular drug, and whether state university researchers will initiate a
study of a particular drug. Id. at 2369-2370. ln the instant case, Petitioner
received funds in exchange for facilitating the awarding of New Roads’ contracts to
Cifer. U.S. o. Nelson, 732 F.3d 504, 511 (5th Cir. 2013). Petitioner also received
funds in exchange for assisting Cifer in obtaining a three to four million dollar grant
from the EPA. ld. at 521. lThe awarding of a city contracts and the allocation of
federal funds to a particular entity are equivalent to a state commission allocating
money to a particular cause. Moreover, although the Fifth Circuit has not squarely
addressed the issue of whether the decision to award government contracts
constitutes an official matter under McDonnell, as the United States points out,
multiple other circuits have answered the question in the affirmative United
States o. Repak, 852 F.3d 230, 253 (1st Cir. 2017); United States v. Boylcmd, 862
F.3d 279 (2d Cir. 2017).

McDonnell’s second requirement is that Petitioner must have made a decision
or taken an action on that question or matter or agreed to do so. McDonn,ell at 2368.
The facts indicate that Petitioner not only agreed to take action to have the city
award Cifer contracts and secure funding from the EPA, but also followed through
on such action. First, the evidence at trial revealed that Petitioner agreed to help

Cifer obtain contracts with the city by virtue of his position as mayor and aid Cifer

11

in support of its EPA grant request in exchange for kickbacks ld. at 510, 512.
Moreover, Petitioner took several actions to help Cifer obtain city contracts
Petitioner drafted a proposed city ordinance requiring the cleanliness of garbage
cans in order to benefit Cifer and then published an article in support of the
ordinance in the local paper. Nelson at p. 51 1. Nelson instructed a city employee to
send a request to the Louisiana Department of Environmental Quality, seeking

}¢(

support of legislation favorable to Cifer. Id. Petitioner used New Roads robo call”
system to disseminate a pre-recorded message to residents from him as mayor; the
message described the Cifer system and touted that it would minimize the risk of
contracting the H1N1 outbreak. Id. These actions went far beyond merely “setting
up a meeting, hosting an event, or calling another official.” McDonnell, 136 at 2356.
Petitioner also took action to help Cifer secure EPA grants Petitioner sent a letter
on Cifer’s behalf to the EPA Administrator, signed and printed on mayoral
letterhead, which urged the EPA to issue a grant to the creators of Cifer 5000. Icl. at
512. Accordingly, because Petitioner, even under McDonnell’s narrowed definition
of “official act”, was given something of value in exchange for agreeing to and
actually influencing an official act, Petitioner’s motion to vacate because of “actual
innocence” is denied. 18 U.S.C. § 201.

B. Ineffective Assistance of Counsel

Next, Petitioner seeks to vacate his conviction based on the alleged ineffective

assistance of counsel during the plea-bargaining process Petitioner asserts that Mr.

Pate, the attorney he hired to replace Mr. Crifasi and Ms. Pierson, provided him

12

with ineffective assistance while Petitioner was considering whether or not to plead
guilty. (Doc. 246-1 at p. 11). Petitioner asserts that but for Mr. Pate’s advice,
Petitioner would have pleaded guilty and received a lesser sentence.

The Supreme Court defined the standard for proving ineffective assistance of
counsel claims in Strickland u. Washington. 466 U.S. 668 (1984). There, the Court
articulated a two-step test in which a petitioner must prove (1) that counsel’s
representation fell below an objective standard of reasonableness and (2) that the
deficient performance prejudiced the defense. Id. at 2064-2069. The Supreme Court
has also held that a criminal defendant is entitled to effective assistance of counsel
during the plea-bargaining stage. Podilla v. Ken,tucky, 559 U.S. 356, 364 (2010). In
the instant case, the evidence presented does not show that Mr. Pate’s performance
fellow below an objective standard of reasonableness Moreover, even assuming
Petitioner’s allegations regarding the advice Mr. Pate provided are true, the Court
concludes that Petitioner fails to meet the prejudice standard of Strickland.8

1. Objective standard of Reasonableness

Petitioner asserts that Mr. Pate acted deficiently in several respects
Unfortunately, given that the events in question occurred over eight years ago, the
evidentiary hearing in 2018 provided an incomplete picture of the advice Mr. Pate

provided to Petitioner. Defendant did not testify in support of his motion to vacate.

 

3 The Court notes that ineffective assistance claims may he brought for the first time in a collateral

proceeding under §2255 regardless of whether a defendant raised the issue earlier. Massaro U.
United States, 538 U.S. 500, 505-09 (2003).

13

Moreover, Mr. Pate, who did testify, had little recollection of what occurred eight
years prior. For instance, Mr. Pate could not recall if he advised Petitioner of the
consequences of the breach prior to notifying the Government that Petitioner was
withdrawing from the plea agreement. (Doc. 258 at p. 108). However, it is clear from
the uncontroverted testimony of Mr. Crifasi that Petitioner was indeed informed of
the consequences of such breach. (Doc. 252 at p. 65). The evidence indicates that
Petitioner had already decided to withdraw from the plea agreement when he
sought Mr. Pate out to represent him at trial.
2. Prejudice

ln order to demonstrate prejudice in the plea bargaining stage, a petitioner
must prove that, absent counsel’s deficient performance, there is a reasonable
probability that (1) he would have pled guilty pursuant to the plea agreement, (2)
the prosecution would not have withdrawn the agreement, (3) the Court would have
accepted the agreement, and (4) the punishment would have been less severe. Lafler
1). Cooper, 566 U.S. 156, 164 (2012). “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Strickland, 466 U.S. at 694_
The Fifth Circuit has instructed that the defendant “bears the ‘highly demanding
and heavy burden in establishing actual prejudice,’ not merely that ‘the errors
had some conceivable effect on the outcome of the proceeding.”’ Givens v.
Cockrell, 265 F.3d 306, 310 (5th Cir. 2001) (quoting Wi]liams v. Taylor, 529 U.S.

362, 394 (2000)). ln the instant case, even assuming Petitioner’s allegations

14

regarding Mr. Pate’s representation are true, the Court concludes that Petitioner
has not presented sufficient evidence to indicate a reasonable probability that he
would have pled guilty pursuant to the plea agreement.

First, one of Petitioner’s primary arguments is that absent Mr. Pate’s
erroneous advice regarding Petitioner’s sentencing exposure under the plea
agreement, Petitioner would have pled guilty. Petitioner has submitted a
declaration asserting that Mr. Pate advised that Petitioner would receive a
minimum of seven to eight years imprisonment under the plea agreement. (Doc.
217-2 at p. 4). Mr. Pate could not recall saying this (Doc 252 at p. 33). Petitioner
asserts that had Mr. Pate correctly advised him that he would receive twenty-four to
thirty months imprisonment he would have pled guilty. (Id.).

Assuming that Mr. Pate did, in fact, inform Petitioner that the plea
agreement would result in seven to eight years in prison, Petitioner’s declaration
that he would have pled guilty but for Mr. Pate’s advice is not credible. Mr. Crifasi
testified that when he represented Petitioner, he explained to him that he faced a
maximum prison term of eighteen months under the terms of the plea agreement,
even less than the twenty-four to thirty months that Petitioner claims would have
induced him to plead guilty. (Doc. 252 at p. 49). However, even with the eighteen-
month maximum sentence, Defendant was unwilling to follow through with the plea
agreement despite Mr. Crifasi’s advice. Thus, Defendant’s contention that he was
prejudiced by Mr. Pate’s failure to advise him of the correct prison term is not

supported by the evidence.

15

Second, the Court concludes that despite Petitioner's contentions he
understood the terms of the plea agreement and thus was not prejudiced by Mr.
Pate’s failure to explain its terms to him. Even if Mr. Pate did not fully explain the
plea agreement to Petitioner, his previous counsel certainly did. Mr. Crifasi
testified that he carefully explained the details of the plea agreement to Petitioner,
section by section, before Petitioner retained Mr. Pate. (Doc. 252 at pp. 65-66). Mr.
Crifasi testiEed that he believed that Petitioner fully understood the terms of the
plea agreement. (Icl. at 69). As such, Petitioner was informed of the maximum
sentence and that the stipulation of facts would be admitted into evidence at the
trial if he chose to breach the agreement. Thus, even assuming that Mr. Pate failed
to fully explain the terms of the agreement to Petitioner, Petitioner cannot credibly
make the argument that he was prejudiced because throughout the plea negotiation
phase of his case, he had the benefit of competent counsel that fully explained the
complete terms and the consequences of breach to Petitioner.

Mr. Crifasi testified that he fully explained the benefits of entering into the
plea agreement to the Petitioner. He explained to Petitioner that the plea
agreement limited the loss amount for sentencing purposes and as a result, his jail
exposure would be limited by the terms of the plea agreement. (Doc. 252 at p. 68).
He also explored possible defenses with Petitioner and explained that he did not
find them viable. (Id.). He advised Petitioner that the plea agreement was the best
option for proceeding in the case. (Id.). In spite of all of this, Petitioner elected to

reject the plea agreement and to seek new counsel. Thus, the Court concludes that

16

Petitioner has not established a reasonable probability that but for Mr. Pate’s
advice regarding the value of the plea agreement, he would have pled guilty.
Finally, the evidence indicates Petitioner sought new counsel because he
simply did not wish to plead guilty at all. Mr. Crifasi testified that Petitioner was
reluctant to sign the plea agreement in the first place. (Doc. 252 at p. 70). Further
evidence of Petitioner’s reluctance to plead guilty was offered by the testimony of
his father, Mr. Thomas Nelson, Sr. who testified that be had to prompt Petitioner to
authorize Ms. Pierson to submit the plea agreement to the Government after
Petitioner signed it. (Id.) Moreover, although Mr. Pate could not remember the
exact details of his discussions with Petitioner about the proposed plea agreement,
he was clear that Petitioner came to him solely because Petitioner was
uncomfortable with the plea deal and did not want to resolve the case by pleading
guilty. (Doc. 252 at pp. 33, 77, 81). Thus, Petitioner has not proven that there was a

reasonable probability he would have pleaded guilty but for Mr. Pate’s advice.

17

IV. CONCLUSION
Accordingly,
The Motion to Vacate (Doc. 217) is DENIED AS MOOT and the Arnended

Motion to Vacate (Doc. 246) is DENIED.

Baton Rouge, Louisiana, this 2 l "`day of December, 2018.

JUDGE BRmM_JACKSoN

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

18

